Exhibit 10.2

 

FORM OF EMPLOYEE

RESTRICTED STOCK AWARD

PARK STERLING CORPORATION

RESTRICTED STOCK AWARD

 

This RESTRICTED STOCK AWARD (the “Award”) is made and entered into as of DATE by
and between Park Sterling Corporation (the “Company”), a bank holding company
organized under the laws of the State of North Carolina, and EMPLOYEE NAME (the
“Employee”).

 

Upon and subject to the Additional Terms and Conditions attached hereto and
incorporated herein by reference as part of this Award and further subject to
the provisions of the Park Sterling Corporation 2014 Long-Term Incentive Plan
(the “Plan”), the Company hereby awards as of the Grant Date to the Employee the
Restricted Shares in consideration of the Employee’s services rendered and to be
rendered to the Company (including any Affiliate) (the “Restricted Stock
Award”).

 

A.

Grant Date:  DATE

 

B.

Restricted Shares:  ____  shares of the Company’s voting common stock (“Stock”),
$1.00 par value per share.

 

C.

Plan under which granted:  Park Sterling Corporation 2014 Long-Term Incentive
Plan.

 

D.

Vesting:  The Restricted Shares shall become vested, as and to the extent
indicated below, only if the Employee remains in the continuous service of the
Company and its Affiliates through the applicable “Vesting Date” indicated in
the “Vesting Schedule” below:


Vesting Date

 

Percentage of Restricted Shares

which are Vested Shares

 

Prior to the first anniversary of the Grant Date

 

 

0

%

First anniversary of the Grant Date

 

 

33 1/3

%

Second anniversary of the Grant Date

 

 

66 2/3

%

Third anniversary of the Grant Date

 

 

100

%

 

Except as provided in Paragraph E. below, the Employee shall forfeit all
unvested Restricted Shares upon Employee’s Termination of Employment prior to an
applicable Vesting Date.

 

E.

Vesting Rules.

 

Notwithstanding the requirements of the Vesting Schedule and Paragraph D. above,
the Employees shall become 100% vested in the Restricted Shares if the Employee
provides continuous services to the Company and/or any Affiliate following the
Grant Date through the date of any of the earlier events listed below:

 

(a)     in the event of the Employee’s involuntary Termination of Employment
without Cause; or

 

 
 

--------------------------------------------------------------------------------

 

 

FORM OF EMPLOYEE

RESTRICTED STOCK AWARD

 

(b)     in the event of the Employee’s Termination of Employment due to a
resignation for Good Reason.

 

The Restricted Shares which have satisfied (or are deemed to have satisfied) the
conditions of the Vesting Schedule are herein referred to as the “Vested
Shares.”  Any portion of the Restricted Shares which have not become Vested
Shares in accordance with this Paragraph E. before or at the time of Employee’s
Termination of Employment shall be forfeited.  There will be no proration of the
Vesting Schedule for partial years of service.

 

 

IN WITNESS WHEREOF, the Company and Employee have signed this Award as of the
Grant Date set forth above.

 

 

Park Sterling Corporation

 


 

 

By:

 

 

 

 

 

 

 

 

James C. Cherry

 

DIRECTOR NAME

 

 

 

 

 

 

 

 

 

Title:

CEO

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

FORM OF EMPLOYEE

RESTRICTED STOCK AWARD

 

ADDITIONAL TERMS AND CONDITIONS OF

 

PARK STERLING CORPORATION

 

RESTRICTED STOCK AWARD

 

1.     Condition to Delivery of Restricted Shares.

 

(a)      Employee must deliver to the Company, within two (2) business days
after the earlier of (i) the Vesting Date on which any Restricted Shares become
Vested Shares, or (ii) the date the Employee makes an election pursuant to
Section 83(b) of the Internal Revenue Code as to all or any portion of the
Restricted Shares, either cash or a certified check payable to the Company in
the amount of all tax withholding obligations (whether federal, state or local)
imposed on the Company by reason of the vesting of the Restricted Shares, or the
making of an election pursuant to Section 83(b) of the Internal Revenue Code, as
applicable, except as provided in Section 1(b).

 

(b)     If the Employee does not make an election pursuant to Section 83(b) of
the Internal Revenue Code, in lieu of paying the withholding tax obligations in
cash or by certified check as required by Section 1(a), Employee may elect (the
“Withholding Election”) to have the actual number of shares of Stock that become
Vested Shares reduced by the smallest number of whole shares of Stock which,
when multiplied by the Fair Market Value of the Stock, is sufficient to satisfy
the amount of the tax withholding obligations imposed on the Company by reason
of the vesting of the Restricted Shares on the applicable Vesting
Date.  Employee may make a Withholding Election only if all of the following
conditions are met:

 

(i)     the Withholding Election must be made on or prior to the Vesting Date by
executing and delivering to the Company a properly completed Notice of
Withholding Election, in substantially the form of Exhibit A attached hereto;
and

 

(ii)     any Withholding Election made will be irrevocable; however, the
Executive Committee of the Board of Directors of the Company (the “Committee”)
may, in its sole discretion, disapprove and give no effect to any Withholding
Election.

 

(c)     Unless and until the Employee provides for the payment of the tax
withholding obligations in accordance with the provisions of this Section 1, the
Company shall have no obligation to deliver any of the Vested Shares and may
take any other actions necessary to satisfy such obligations, including
withholding of appropriate sums from other amounts payable to the Employee.  If
the shares of Common Stock are being traded by brokers and the Employee is not a
“director” or “executive officer”, within the meaning of Section 13(k) of the
Securities Exchange Act of 1934 (Section 402 of the Sarbanes-Oxley Act of 2002),
at the time tax withholding obligations become due, at the request of the
Employee, the Committee may make, or authorize the making of, such arrangements
with the Employee and a broker, dealer or other “creditor” (as defined by
Regulation T issued by the Board of Governors of the Federal Reserve System)
acting on behalf of the Employee for the receipt from such broker, dealer or
other “creditor” of cash by the Company in an amount necessary to satisfy the
Employee’s tax withholding obligations in exchange for delivery of a number of
Vested Shares directly to the broker, dealer or other “creditor” having a value
equal to the cash delivered.

 

 
 

--------------------------------------------------------------------------------

 

 

FORM OF EMPLOYEE

RESTRICTED STOCK AWARD

 

2.     Issuance of Restricted Shares.

 

(a)     The Company shall issue the Restricted Shares as of the Grant Date in
either manner described below, as determined by the Committee in its sole
discretion:

 

(i)     by the issuance of share certificate(s) evidencing Restricted Shares to
the Secretary of the Company or such other agent of the Company as may be
designated by the Committee or the Secretary (the “Share Custodian”); or

 

(ii)     by documenting the issuance in uncertificated or book entry form on the
Company’s stock records.

 

Evidence of the Restricted Shares either in the form of share certificate(s) or
book entry, as the case may be, shall be held by the Company or Share Custodian,
as applicable, until the Restricted Shares become Vested Shares in accordance
with the Vesting Schedule.

 

(b)     If the shares of Common Stock are registered under the Securities Act of
1933, as amended (the “Securities Act”) and the Employee is determined by the
Committee to be an “affiliate” of the Company, as such term is defined in Rule
144 (“Rule 144”) under the Securities Act, the Restricted Shares (and the Vested
Shares resulting therefrom) shall be evidenced only by physical share
certificates.

 

(c)     When the Restricted Shares become Vested Shares, the Company or the
Share Custodian, as the case may be, shall deliver the Vested Shares to the
Employee or, at the Company’s election, to a broker designated by the Company
(the “Designated Broker”) by either physical delivery of the share
certificate(s) or book entry transfer, as applicable, for the benefit of an
account established in the name of the Employee, in either case, after, to the
extent applicable, payment by the Employee of the tax withholding obligations
pursuant to Section 1(a) and/or reduced by any Vested Shares withheld and
returned to the Company pursuant to Section 1(b) above or delivered to a broker,
dealer or other “creditor” as contemplated by Section 1(c) above (such reduced
number of Vested Shares are referred to in this Section 2(c) as the “Net Vested
Shares”).  If the number of Vested Shares includes a fraction of a share,
neither the Company nor the Share Custodian shall be required to deliver the
fractional share to the Employee, and the Company shall pay the Employee the
amount determined by the Company to be the estimated Fair Market Value
therefor.  At any time after receipt by the Designated Broker, the Employee may
require that the Designated Broker deliver the Net Vested Shares to the Employee
pursuant to such arrangements or agreements as may exist between the Designated
Broker and the Employee.

 

(d)     In the event that the Employee forfeits any of the Restricted Shares,
the Company shall cancel the issuance on its stock records and, if applicable,
the Share Custodian shall promptly deliver the share certificate(s) representing
the forfeited shares to the Company.

 

 
 

--------------------------------------------------------------------------------

 

 

FORM OF EMPLOYEE

RESTRICTED STOCK AWARD

 

(e)     Employee hereby irrevocably appoints the Share Custodian, and any
successor thereto, as the true and lawful attorney-in-fact of Employee with full
power and authority to execute any stock transfer power or other instrument
necessary to transfer any Restricted Shares to the Company in accordance with
this Award, in the name, place, and stead of the Employee.  The term of such
appointment shall commence on the Grant Date of this Award and shall continue
until the last of the Restricted Shares are delivered to the Employee as Vested
Shares or are returned to the Company as forfeited Restricted Shares or as
Vested Shares withheld and returned to the Company pursuant to Section 1(b), as
provided by the applicable terms of this Award.

 

(f)     Unless and until the Restricted Shares become Vested Shares, the
Employee shall be entitled to all rights applicable to holders of shares of
Stock including, without limitation, the right to vote such shares and to
receive dividends or other distributions thereon as provided by Section 4,
except as otherwise expressly provided in this Award.

 

(g)     In the event the number of shares of Stock is increased or reduced as a
result of a subdivision or combination of shares of Stock or the payment of a
stock dividend or any other increase or decrease in the number of shares of
Stock or other transaction such as a merger, reorganization or other change in
the capital structure of the Company, the Employee agrees that any certificate
representing shares of Stock or other securities of the Company issued as a
result of any of the foregoing shall be delivered to the Share Custodian or
recorded in book entry form, as applicable, and shall be subject to all of the
provisions of this Award as if initially granted hereunder.

 

3.     Acknowledgement by Employee of Tax Election Opportunity.  Employee
acknowledges that the award of the Restricted Shares constitutes a transfer of
property for federal income tax purposes under Section 83 of the Internal
Revenue Code and that the Employee shall have the sole responsibility for
determining whether to elect early income tax treatment by making an election
permitted under Subsection (b) of Section 83 of the Internal Revenue Code and
the sole responsibility for effecting any such election in an appropriate and on
a timely basis.

 

4.      Dividends.

 

(a)     The Employee shall be entitled to dividends or other distributions paid
or made on Restricted Shares but only as and when the Restricted Shares to which
the dividends or other distributions are attributable become Vested
Shares.  Dividends paid on Restricted Shares will be held by the Company and
transferred to the Employee, without interest, on such date as the Restricted
Shares become Vested Shares.  Dividends or other distributions paid on
Restricted Shares that are forfeited shall be retained by the Company.

 

(b)     The Company’s obligation under this Section 4 shall be an unfunded and
unsecured promise to pay.  The Company shall not be obligated under any
circumstances to fund its financial obligations under this Section 4 prior to
the date any dividends become payable pursuant to the terms of this Award.  All
dividends held in the non-interest bearing account described in Section 4(a)
will remain general assets of the Company subject to the claims of its general
creditors.  This Award does not give the Employee any ownership interest in the
assets of the Company, and all rights of ownership in the accumulated dividends
attributable to Restricted Shares that become Vested Shares shall be solely
those of an unsecured general creditor of the Company.

 

 
 

--------------------------------------------------------------------------------

 

 

FORM OF EMPLOYEE

RESTRICTED STOCK AWARD

 

5.     Restrictions on Transfer of Restricted Shares.

 

(a)     General Restrictions.  Except as provided by this Award, the Employee
shall not have the right to make or permit to exist any transfer or
hypothecation, whether outright or as security, with or without consideration,
voluntary or involuntary, of all or any part of any right, title or interest in
or to any Restricted Shares.  Any such disposition not made in accordance with
this Award shall be deemed null and void.  The Company will not recognize, or
have the duty to recognize, any disposition not made in accordance with the Plan
and this Award, and any Restricted Shares so transferred will continue to be
bound by the Plan and this Award.  The Employee (and any subsequent holder of
Restricted Shares) may not sell, pledge or otherwise directly or indirectly
transfer (whether with or without consideration and whether voluntarily or
involuntarily or by operation of law) any interest in or any beneficial interest
in any Restricted Shares except pursuant to the provisions of this Award.  Any
sale, pledge or other transfer (or any attempt to effect the same) of any
Restricted Shares in violation of any provision of the Plan or this Award shall
be void, and the Company shall not record such transfer, assignment, pledge or
other disposition on its books or treat any purported transferee or pledgee of
such Restricted Shares as the owner or pledgee of such Restricted Shares for any
purpose.

 

(b)     Certain Permitted Transfers.  The restrictions contained in this Section
5 will not apply with respect to transfers of the Restricted Shares pursuant to
applicable laws of descent and distribution; provided that the restrictions
contained in this Section 5 will continue to be applicable to the Restricted
Shares after any such transfer; and provided further that the transferee(s) of
such Restricted Shares must agree in writing to be bound by the provisions of
the Plan and this Award, including the provisions of Section 7.

 

6.      Additional Restrictions on Transfer.

 

(a)     Certificates evidencing the Restricted Shares shall have noted
conspicuously on the certificate a legend required under applicable securities
laws and reflecting the transfer restrictions set forth herein in addition to
any other legend(s) as the Company deems appropriate and the Employee shall not
make any transfer of the Restricted Shares without first complying with the
restrictions on transfer described in such legends.  Such legends may include
the following:

 

TRANSFER IS RESTRICTED

 

  

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) AND APPLICABLE STATE SECURITIES LAWS AND AS SUCH MAY ONLY BE
SOLD OR OTHERWISE TRANSFERRED:  (1) PURSUANT TO REGISTRATION OR AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT, INCLUDING BUT NOT LIMITED TO RULE
144 THEREUNDER, AND THE SECURITIES LAWS OF ANY APPLICABLE STATE OR OTHER
JURISDICTION; OR (2) IF, IN THE OPINION OF COUNSEL, IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER, SUCH TRANSFER IS EXEMPT FROM REGISTRATION OR IS
OTHERWISE IN COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS.


 
 

--------------------------------------------------------------------------------

 

 

FORM OF EMPLOYEE

RESTRICTED STOCK AWARD

 

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND FORFEITURE PROVISIONS WHICH ALSO APPLY TO THE TRANSFEREE AS SET
FORTH IN A RESTRICTED STOCK AWARD, DATED DATE, A COPY OF WHICH IS AVAILABLE FROM
THE COMPANY.

 

(b)     Opinion of Counsel.  No holder of Restricted Shares may sell, transfer,
assign, pledge or otherwise dispose of (whether with or without consideration
and whether voluntarily or involuntarily or by operation of law) any interest in
or any beneficial interest in any Restricted Shares, except (i) pursuant to an
effective registration statement under the Securities Act or (ii) in a
transaction that fully complies with Rule 144, without first delivering to the
Company an opinion of counsel (reasonably acceptable in form and substance to
the Company) that neither registration nor qualification under the Securities
Act and applicable state securities laws is required in connection with such
transfer.

 

7.     Lock-up Agreement. The Employee hereby agrees that he will not, directly
or indirectly, sell, offer, contract to sell, grant of options for the purchase
of, transfer the economic risk of ownership in, make any short sale of, pledge
or otherwise dispose of any Vested Shares during the thirty (30) days prior to
and the one hundred eighty (180) days (or any shorter period permitted by the
managing underwriter) after the effectiveness of any underwritten public
offering, except as part of such underwritten public offering or if otherwise
permitted by the Company.  The Employee hereby agrees to execute and deliver any
additional document or acknowledgement reflecting the foregoing provisions or
containing similar restrictions as may be requested by the Company or its
managing underwriters in connection with the initial public offering of Stock.
The Company may place a legend on any stock certificates representing Vested
Shares and may impose stop-transfer instructions with respect to the Vested
Shares in order to enforce the foregoing restrictions.

 

8.     Change in Capitalization.

 

(a)     The number and kind of Restricted Shares shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Stock
resulting from a subdivision or combination of shares or the payment of a stock
dividend in shares of Stock to holders of outstanding shares of Stock or any
other increase or decrease in the number of shares of Stock outstanding effected
without receipt of consideration by the Company.  No fractional shares shall be
issued in making such adjustment.  All adjustments made by the Committee under
this Section shall be final, binding, and conclusive.

 

(b)     In the event of a merger, consolidation, extraordinary dividend
(including a spin-off), reorganization, recapitalization, sale of substantially
all of the Company’s assets, other change in the capital structure of the
Company, tender offer for shares of Stock or a Change in Control, an appropriate
adjustment may be made with respect to the Restricted Shares such that other
securities, cash or other property may be substituted for the Common Stock held
by the Share Custodian or recorded in book entry form pursuant to this Award.

 

 
 

--------------------------------------------------------------------------------

 

 

FORM OF EMPLOYEE

RESTRICTED STOCK AWARD

 

(c)     The existence of the Plan and the Restricted Stock Award shall not
affect the right or power of the Company to make or authorize any adjustment,
reclassification, reorganization or other change in its capital or business
structure, any merger or consolidation of the Company, any issue of debt or
equity securities having preferences or priorities as to the Common Stock or the
rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or part of its business or assets, or any other corporate act or
proceeding.

 

9.      Governing Laws.  This Award shall be construed, administered and
enforced according to the laws of the State of North Carolina; provided,
however, no Restricted Shares shall be issued except, in the reasonable judgment
of the Committee, in compliance with exemptions under applicable state
securities laws of the state in which the Employee resides, and/or any other
applicable securities laws.

 

10.     Successors.  This Award shall be binding upon and inure to the benefit
of the heirs, legal representatives, successors, and permitted assigns of the
parties.

 

11.     Notice. All notices, requests, waivers and other communications required
or permitted hereunder shall be in writing and shall be either personally
delivered, sent by facsimile or by reputable overnight courier service or mailed
by first class mail, return receipt requested, to the recipient at the address
below indicated:

 

 

If to the Company:

Park Sterling Corporation

 

 

 

 

 

 

 

Attn: Secretary

 

 

 

 

 

 

 

1043 E. Morehead Street, Suite 201

 

 

 

 

 

 

 

Charlotte, NC  28204

 

 

 

 

 

 

 

 

 

 

If to the Recipient:  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  All
such notices, requests, waivers and other communications shall be deemed to have
been effectively given:  (a) when personally delivered to the party to be
notified; (b) when sent by confirmed facsimile to the party to be notified; (c)
five (5) business days after deposit in the United States Mail postage prepaid
by certified or registered mail with return receipt requested at any time other
than during a general discontinuance of postal service due to strike, lockout,
or otherwise (in which case such notice, request, waiver or other communication
shall be effectively given upon receipt) and addressed to the party to be
notified as set forth above; or (d) two (2) business days after deposit with a
national overnight delivery service, postage prepaid, addressed to the party to
be notified as set forth above with next-business-day delivery guaranteed. A
party may change its or his notice address given above by giving the other party
ten (10) days’ written notice of the new address in the manner set forth above.

 

 
 

--------------------------------------------------------------------------------

 

 

FORM OF EMPLOYEE

RESTRICTED STOCK AWARD

 

12.     Severability.  In the event that any one or more of the provisions or
portion thereof contained in this Award shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.

 

13.     Entire Agreement.  Subject to the terms and conditions of the Plan, this
Award expresses the entire understanding and agreement of the parties with
respect to the subject matter.  This Award may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.

 

14.     Headings and Capitalized Terms.  Paragraph headings used herein are for
convenience of reference only and shall not be considered in construing this
Award.  Capitalized terms used, but not defined, in this Award shall be given
the meaning ascribed to them in Section 19 or the Plan, as applicable.

 

15.     Specific Performance.  In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Award, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.

 

16.     No Right to Continued Employment.  Neither the establishment of the Plan
nor the grant of the Restricted Stock Award made pursuant to this Award shall be
construed as giving Employee the right to any continued service relationship
with the Company or any Affiliate.

 

17.     Compliance with Section 409A of the Code.  It is intended that this
Award comply with Section 409A of the Code and the regulations and other
guidance promulgated thereunder (“Code Section 409A”) to the extent it is
subject to Code Section 409A, and this Award will be interpreted and operated
consistently with that intent.  If the Company determines that any provisions of
this Award do not comply with the requirements of Code Section 409A, the Company
has the authority to amend this Award to the extent necessary (including
retroactively) in order to preserve compliance with said Code Section 409A.  The
Company also has express discretionary authority to take such other actions as
may be permissible to correct any failures to comply in operation with the
requirements of Code Section 409A.  Neither the Company nor the Employee has the
discretion to accelerate the timing or schedule of any benefit payment under
this Award that is subject to Code Section 409A, except as specifically provided
herein or as may be permitted pursuant to Code Section 409A.

 

 
 

--------------------------------------------------------------------------------

 

 

FORM OF EMPLOYEE

RESTRICTED STOCK AWARD

 

18.     Restrictive Covenants. In consideration of the terms of this Award and
your access to “Confidential Information” (as defined below), you agree to the
restrictive covenants and the associated remedies as set forth below, which
exist independently of and in addition to any obligation to which you are
subject under the terms of any employment agreement, offer letter or any other
agreement containing restrictive covenants of the nature set forth herein (such
an agreement or offer letter, a “Covenants Agreement”).

 

(a)     Trade Secrets and Confidential Information. During the course of the
Employee’s employment, the Employee will acquire knowledge of the Company and/or
any Affiliate (collectively, “Park Sterling”), “Trade Secrets” (as defined
below) and other proprietary information relating to its business, business
methods, personnel, and customers (collectively, “Confidential Information”).
“Trade Secrets” means Park Sterling’s confidential information, which has an
economic value in being secret and which Park Sterling has taken steps to keep
secret and the Employee understands and agrees that Trade Secrets include, but
are not limited to confidentially maintained client and customer lists and
information, and confidentially maintained prospective client and customer lists
and information. The Employee agrees that Confidential Information of Park
Sterling is to be used solely and exclusively for the purpose of conducting
business on behalf of Park Sterling. The Employee agrees that, both during and
after the Employee’s employment, the Employee will not remove, share disseminate
or otherwise use Park Sterling’s Trade Secrets to directly or indirectly
solicit, participate in or promote the solicitation of any of Park Sterling’s
clients, customers, or prospective customers for the purpose of providing
products or services that are in competition with Park Sterling’s products or
services.

 

(b)     Assignment of Inventions. The Employee acknowledges and agrees that all
inventions and all worldwide intellectual property rights that the Employee
makes, conceives or first reduces to practice (alone or in conjunction with
others) during the Employee’s employment with Park Sterling are owned by Park
Sterling that (i) relate at the time of conception or reduction to practice of
the invention to Park Sterling’s business, or actual or demonstrably anticipated
research or development of Park Sterling whether or not the Employee made,
conceived or first reduced the inventions to practice during normal working
hours; and (ii) involve the use of any time, material, information, or facility
of Park Sterling.

 

(c)     Non-solicitation. The Employee agrees that for a one (1) year period
immediately following the Employee’s termination of employment with Park
Sterling for any reason, the Employee will not do any of the following, either
directly or indirectly or through associates, agents or employees:

 

(i)     solicit, recruit or promote the solicitation or recruitment of any
employee or consultant of Park Sterling for the purpose of encouraging that
employee or consultant to leave Park Sterling’s employ or sever an agreement for
services; or

 

 
 

--------------------------------------------------------------------------------

 

 

FORM OF EMPLOYEE

RESTRICTED STOCK AWARD

 

(ii)     to the fullest extent enforceable under the applicable state law,
solicit, participate in or promote the solicitation of any of Park Sterling’s
clients, customers, or prospective customers with whom the Employee had
“Material Contact” (as defined below) and/or regarding whom the Employee
received Confidential Information, for the purpose of providing products or
services that are in competition with Park Sterling’s products or services.
“Material Contact” means interaction between the Employee and the customer,
client or prospective customer within one (1) year prior to the Employee’s last
day as an employee of Park Sterling which takes place to manage, service or
further the business relationship.

 

The one-year limitation is not intended to limit Park Sterling’s right to
prevent misappropriation of its Confidential Information beyond the one-year
period.

 

(d)     Violation of Covenants Agreement or Restrictive Covenants. If, in the
determination of the Company, the Employee breaches any of the terms of a
Covenants Agreement and/or the restrictive covenants above, all unvested
Restricted Shares shall be immediately and irrevocably forfeited. For any
Restricted Shares that became Vested Shares within one (1) year prior to the
termination of the Employee’s employment with Park Sterling or at any time after
the Employee’s termination, the Employee shall be required to repay or otherwise
reimburse the Company an amount having a value equal to the aggregate fair
market value (determined as of the date of vesting) of such Vested Shares. This
Section 18 does not constitute Park Sterling’s exclusive remedy for violation of
the Employee’s restrictive covenant obligations, and Park Sterling may seek any
additional legal or equitable remedy, including injunctive relief, for any such
violation.

 

19.      Special Definitions.

 

(a)     For purposes of this Award, the term “Cause” has the same meaning as
provided in the employment agreement between the Employee and the Company
and/or, if applicable, any Affiliate on the date of Termination of Employment,
or if no such definition or employment agreement exists, “Cause” means:

 

 

(i)

any act by the Employee of fraud against, material misappropriation from, or
material dishonesty to either the Company or any Affiliate;

 

  

(ii)

conviction of the Employee of a crime involving breach of trust or moral
turpitude or any felony;

 

  

(iii)

conduct by the Employee that amounts to willful misconduct, gross and willful
insubordination, gross neglect or inattention to or material failure to perform
the Employee’s duties and responsibilities in the manner and to the extent
required by his position(s) with the Company or any Affiliate, including
prolonged absences; provided that the nature of such conduct shall be set forth
with reasonable particularity in a written notice to the Employee who shall have
ten (10) days following delivery of such notice to cure such alleged conduct,
provided that such conduct is, in the reasonable discretion of the Company,
susceptible to a cure;

 

 
 

--------------------------------------------------------------------------------

 

 

FORM OF EMPLOYEE

RESTRICTED STOCK AWARD

 

  

(iv)

exhibition by the Employee of a standard of behavior within the scope of or
related to his employment that is materially disruptive to the orderly conduct
of the business operations of the Company or any Affiliate (including, without
limitation, substance abuse, sexual harassment or sexual misconduct) in the
reasonable opinion of the Company;

 

  

(v)

receipt of any form of notice, written or otherwise, that any regulatory agency
having jurisdiction over the Company or any Affiliate intends to institute any
form of formal or informal regulatory action against the Employee; or

 

  

(vi)

the Employee’s removal and/or permanent prohibition from participating in the
conduct of the affairs of the Company or any Affiliate by an order issued under
Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
1818(e)(4) and (g)(1)).

 

(b)      For purposes of this Award, the term “Good Reason” has the same meaning
as provided in the employment agreement between the Employee and the Company
and/or, if applicable, any Affiliate on the date of Termination of Employment,
or if no such definition or employment agreement exists, “Good Reason” means:

 

(i)     a material reduction of the Employee’s annual base salary from its then
current rate without the Employee’s consent, other than a reduction that also is
applied to substantially all other executive officers of the Company or
Affiliate if Employee’s reduction is substantially proportionate to, or no
greater than, the reduction applied to substantially all other executive
officers; or

 

(ii)     a material diminution in the authority, responsibilities or duties of
the Employee hereunder without the Employee’s consent;

 

provided, however, that for a Termination of Employment by the Employee to be
for Good Reason, the Employee must notify the Company or, if applicable,
Affiliate in writing of the event giving rise to Good Reason within thirty (30)
days following the occurrence of the event (or, if later, thirty (30) days
following the Employee’s knowledge of occurrence of the event), the event must
remain uncured after the expiration of sixty (60) days following the delivery of
written notice of such event to the Company (or Affiliate) by the Employee, and
the Employee must resign effective no later than sixty (60) days following the
Company’s (or Affiliate’s) failure to cure the event and must give at least
thirty (30) days advance written notice prior to the Employee’s effective date
of resignation.

 

(c)     Other capitalized terms that are not defined herein have the meaning set
forth in the Plan or the Award, except where the context does not reasonably
permit.

 

 
 

--------------------------------------------------------------------------------

 

 

FORM OF EMPLOYEE

RESTRICTED STOCK AWARD

 

EXHIBIT A

 

NOTICE OF WITHHOLDING ELECTION

PARK STERLING CORPORATION

RESTRICTED STOCK AWARD

 

 

TO:  

Park Sterling Corporation

 

 

 

 

 

 

 

 

 

 

FROM: 

 

 

SSN: 

 

 

 

 

 

 

 

 

RE: 

 Withholding Election

 

 

 

 

 

This election relates to the Restricted Stock Award identified in Paragraph 3
below. I hereby certify that:

 

(1) My correct name and social security number and my current address are set
forth at the end of this document.

 

(2) I am (check one, whichever is applicable).

 

[ ]     the original recipient of the Restricted Stock Award.

 

  

[ ]

the legal representative of the estate of the original recipient of the
Restricted Stock Award.

 

[ ]     a legatee of the original recipient of the Restricted Stock Award.

 

  

[ ]

the legal guardian of the original recipient of the Restricted Stock Award.

 

 

(3) The Restricted Stock Award pursuant to which this election relates was
issued under the Park Sterling Corporation 2014 Long-Term Incentive Plan in the
name of _________________ for a total of ______________ shares of Stock. This
election relates to ______ shares of Common Stock to be delivered upon the
vesting of a portion of the Restricted Shares, provided that the numbers set
forth above shall be deemed changed as appropriate to reflect stock splits and
other adjustments contemplated by the applicable provisions of the Restricted
Stock Award and the Plan.

 

(4) I hereby elect to have certain of the Vested Shares withheld and returned to
the Company, rather than delivered to me, for the purpose of having the value of
such shares applied to pay minimum required federal, state and local, if any,
tax withholding obligations arising from the vesting event.

 

The fair market value of the Vested Shares to be withheld and returned to the
Company shall be equal to the minimum statutory tax withholding requirements
under federal, state and local law in connection with the vesting event, reduced
by the amount of any cash or certified check payment tendered by me to the
Company in partial payment of such tax withholding obligations.

 

 
 

--------------------------------------------------------------------------------

 

 

FORM OF EMPLOYEE

RESTRICTED STOCK AWARD

 

 

(5) I understand that this Withholding Election is made prior to the Vesting
Date and is otherwise timely made pursuant to Section 1 of the Restricted Stock
Award and Section 5.1 of the Plan.

 

(6) I further understand that, if this Withholding Election is not disapproved
by the Committee, the Company shall withhold from the Vested Shares a whole
number of shares of Common Stock having the value specified in Paragraph 4
above.

 

(7) The Plan has been made available to me by the Company.  I have read and
understand the Plan and the provisions of the Restricted Stock Award and I have
no reason to believe that any of the conditions therein to the making of this
Withholding Election have not been met.  Capitalized terms used in this Notice
of Withholding Election without definition shall have the meanings given to them
in the Plan or the Restricted Stock Award, as applicable.

 

 

Dated: 

 

 

 

Signature: 

 

 

 

 

 

 

 

 

Name (Printed)

 

 

 

 

 

 

 

Street Address

 

 

 

 

 

 

 

City, State, Zip Code

 

 

 

 

 

 

 

Social Security Number

 

 